Citation Nr: 0531296	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-12 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for depression and 
sleep problems, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for skin rash (other 
than service-connected solar urticaria), to include as due to 
an undiagnosed illness.  

4.  Entitlement to service connection for lower abdominal 
condition and nausea, to include as due to an undiagnosed 
illness.  

5.  Entitlement to service connection for fatigue, fever, and 
chills, to include as due to an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1976 to October 
1994, and she reportedly had service in Southwest Asia from 
November 1992 to April 1993.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wilmington, Delaware, (M&ROC).  Following 
receipt of the veteran's Notice of Disagreement, the M&ROC 
issued a Statement of the Case in July 1998.  In August 1998, 
the veteran testified from the M&ROC at a video conference 
hearing before a Decision Review Officer at the VA Regional 
Office and Insurance Center in Philadelphia, Pennsylvania.  
The hearing transcript has been accepted as the veteran's 
Substantive Appeal on the issues before the Board.  During 
the course of the appeal, the veteran moved to Texas, and VA 
Regional Office in Waco, Texas, (RO) issued a Supplemental 
Statement of the Case (SSOC) in February 2005.  The SSOC was 
returned to the RO as undeliverable with a forwarding address 
for the veteran in Delaware.  The RO resent the SSOC to the 
veteran's Delaware address in March 2005.  

The issues of entitlement to service connection for: a skin 
rash other than solar urticaria, to include as due to 
undiagnosed illness; lower abdominal condition and nausea, to 
include as due to undiagnosed illness; and fatigue, fever, 
and chills, to include as due to an undiagnosed illness, are 
addressed in the REMAND appended to the decision below; they 
are REMANDED to the Appeals Management Center (AMC), in 
Washington, D.C., for further development.

On review of the record, the Board notes that at a January 
2003 VA examination the veteran gave a history of problems 
with reflux esophagitis during her pregnancies, all of which 
occurred in service.  She also reported that she currently 
had it about once a month.  The physician said the veteran's 
history and her findings "spoke very loudly" for 
gastroesophageal reflux disease.  After examination, the 
physician's impression was "undiagnosed, undocumented 
gastroesophageal reflux disease which appears clearly evident 
from the history alone, which is very reliable."  This 
examination report raises the issue of entitlement to service 
connection for gastroesophageal reflux disease, to include as 
due to an undiagnosed illness, and the Board refers it to the 
agency of original jurisdiction for appropriate action.    

Service connection is currently in effect for solar 
urticaria.  In his written brief presentation to the Board, 
the veteran's representative stated that the veteran's 
current skin condition had become worse and requested that 
the veteran be provided a VA examination.  The Board refers 
this raised increased rating claim to the agency of original 
jurisdiction for appropriate action.   


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims addressed in this decision 
and has notified her of the information and evidence 
necessary to substantiate these claims.  

2.  Competent medical evidence demonstrates that the 
veteran's migraine headaches were caused by her service-
connected postoperative residuals of a cervical corectomy and 
fusion due to cervical spondylosis, C5 - C7.  

3.  Competent medical evidence shows that the veteran's 
depression began during or is linked to her active service.  


CONCLUSIONS OF LAW

1.  Migraine headaches are proximately due to or the result 
of a service-connected disability.  38 C.F.R. § 3.310(a) 
(2005).  

2.  Depression was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2005).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for secondary service connection 
for migraine headaches and service connection for depression.  
Therefore, no further development is needed with respect to 
these issues.  The other claims on appeal are addressed in 
the remand below.

Factual background

The veteran's service medical records do not show, nor does 
the veteran contend, that she sought or received treatment 
for headaches other than in association with what were 
described as upper respiratory infections or flu-like 
symptoms.  The service medical records do show that the 
veteran was seen in a mental health clinic in June 1989.  She 
was tearful, anxious, and made poor eye contact.  She 
reported difficulty getting to sleep, poor appetite, feeling 
nervous and overwhelmed.  The examiner noted that the 
veteran's mood was depressed and that her affect was 
consistent with her mood and thought content.  She denied 
suicidal or homicidal ideation.  The clinician indicated that 
the veteran's judgement was good and her insight was 
questionable.  The assessment was adjustment disorder with 
depressed and anxious mood.  The examiner scheduled followup, 
but notes of that visit are not of record.  A November 1989 
mental health clinic termination summary indicates that the 
veteran had two sessions and shows the discharge diagnosis 
was adjustment reaction, mixed emotional.  The available 
service medical records do not include a separation 
examination report.  

Chronological records from an Air Force hospital show the 
veteran was seen in an outpatient clinic counseling center in 
October 1995.  Under identifying information, the physician 
said the veteran had anxiety and depression for years, and 
under history of present illness, the physician said "on 
file."  After examination, the Axis I diagnosis was 
adjustment disorder with anxious mood and rule out affective 
disorder, bipolar disorder, etc.  The Axis III diagnosis 
included tension headaches, more frequent past two years.  
The physician prescribed Ativan for nerves and Tylenol for 
headache; he noted that the veteran took Vicodin, which she 
obtained from her mother, for severe headaches.  In late 
November 1995, the veteran said that depression was more 
evident at times, and she reported clear improvement with 
Ativan and was sleeping better and had no headaches.  The 
assessment was depressive neurosis, and the physician 
refilled Ativan to take as needed for nerves, and he added a 
prescription for Zoloft.  He noted that Tylenol was not 
needed since the veteran was taking Ativan and that Vicodin 
for severe headaches was not needed.  In December 1995, the 
veteran reported dramatic improvement in her mood.  The 
physician's assessment was major depression, recurrent.  He 
noted that Ativan was not needed much since the veteran was 
taking Zoloft; he renewed the prescription for Zoloft.  

An emergency room record from the Air Force hospital shows 
that the veteran was seen there with complaints of a severe 
headache in February 1996.  She reported that the headache 
had started two days earlier and was associated with nausea 
and vomiting.  She said she obtained no relief from Extra-
Strength Tylenol but then took Ativan and fell asleep.  She 
reported that on the morning she went to the emergency room, 
she woke up with the headache in the left frontal area behind 
the left eye and down around the back of the head.  She 
reported it was associated with nausea and hyperacusis.  The 
veteran denied a prior history of migraine headache saying 
she had occasional headaches, but not this severe.  After 
examination, the assessment was probable migraine headache.  
The veteran was treated with intravenous fluids and 
Compazine, and at discharge was given prescriptions for 
Compazine for nausea/headache and Motrin for headache.  

A March 1996 record from the Air Force hospital counseling 
center shows that the veteran reported more stress than usual 
and said she had been given Compazine to take as needed for a 
left frontal headache.  The physician continued the 
assessment of major depression, recurrent.  He renewed the 
prescription for Ativan for severe anxiety/headaches, 
prescribed Motrin and Tylenol as needed for headaches, 
prescribed Compazine as needed for nausea/headache, and noted 
that refill of Zoloft would be needed in May 1996.  In a 
termination summary dated in May 1996, the physician noted 
that the veteran was initially evaluated for chronic anxiety 
and depression.  He summarized the treatment by saying that 
the veteran was doing nicely on Zoloft, nightly, and on 
Ativan, as needed, for nerves/headaches.  The discharge 
diagnosis for Axis I was major depression, recurrent.  The 
Axis III diagnosis included tension headaches.  The summary 
indicated that the veteran was being terminated from this 
treatment because of referral to another agency.  The records 
show the veteran continued to receive prescriptions for the 
medications into March 1997 pending referral to a CHAMPUS 
psychiatrist.  

Clinical records from E. E. C., M.D., show that she saw the 
veteran in July 1997, at which time the veteran gave a one 
and a half year history of migraines.  She said she did have 
some as a teenager, but they went away.  The veteran said her 
headaches started above the left eye and that she had a 
warning two to three days before with increases in intensity 
until she vomited.  She said they usually lasted one or two 
days.  After examination, the assessment was migraines.  Dr. 
C prescribed medications.  

At an October 1997 VA examination, the veteran said that she 
had headaches when she was 15 but none since then until about 
four years ago when she redeveloped headaches.  She said they 
would come on about four to six times a month with no clear 
precipitating pattern.  She complained that she felt worse 
with noise and lights and food, and developed vomiting and 
photophobia.  The veteran said that when she had a bad 
attack, she was totally incapacitated, that her attacks were 
prostrating in nature, and they lasted about 48 hours, but 
might last up to four days.  She denied having headache at 
the time of the examination.  After examination, the 
diagnosis was migraine headaches, no clear objective 
indication of headaches, but historically severe, and at 
times incapacitating.  

In a statement received in November 1997, a friend of the 
veteran stated she had been a close friend of the veteran for 
the past two years.  She said that she had almost daily 
contact with the veteran and knew that she suffered from 
severe headaches that had become more frequent in the past 
six to eight months.  She also said that the veteran suffered 
from mood swings, depression, and chronic fatigue.  

In a letter received in November 1997, the veteran's husband 
wrote that shortly before the veteran retired from the Air 
Force, she started suffering from uncontrollable mood swings 
and periods of extreme irritability, which was accompanied by 
chronic fatigue that got progressively worse and still 
continued.  He indicated that she was diagnosed as having 
depression and, provided she did not miss taking a single 
dose, medication seemed to be helping her depression.  The 
veteran's husband further reported that since the veteran's 
first migraine attack when he took her to the hospital, she 
had been having three-day migraines once a month and, in 
addition, had a history of one to four smaller attacks 
weekly.  He stated that along with the migraines, the veteran 
experienced erratic fits of dizziness, fever, chills, and 
nausea.  He said that at night the veteran was so restless 
that neither of them got much rest.  

In a letter dated in November 1997, the superintendent of a 
mental health service for an Air Force medical operations 
squadron stated she had known the veteran for more than nine 
years.  The mental health services superintendent said that 
following the Persian Gulf War, the veteran began to 
experience severe headaches and to experience periods of 
depression.  She said that the veteran's periods of 
depression began as the intensity and duration of the 
headaches persisted and were currently still evident.  

In a letter received in January 1998, the veteran's father 
stated that in the months before her retirement from the Air 
Force in 1994, the veteran began exhibiting uncharacteristic 
periods of reoccurring depression and physical exhaustion.  
He said that he did not know whether the veteran informed the 
flight surgeon of the change, which might have affected her 
flight status.  He said that the veteran did voice her 
concern to him and to her husband.  The veteran's father said 
she continued to exhibit numerous conditions including 
depression, headaches, and problems sleeping.  

Records from Bethesda National Naval Medical Center show that 
the veteran underwent surgery for her service-connected 
cervical spine disability in April 1998.  The operative 
diagnosis was C5-C6 and C6-C7 herniated nucleus pulposus with 
neck pain.  The operation was a C6 corectomy with 
reconstruction using autologous iliac bone graft and Orion 
plates.  

At the August 1998 hearing, the veteran testified that the 
number and severity of the migraines and associated nausea 
she had been having was reduced after her neck surgery.  She 
testified she had migraine symptoms a few time in service but 
never sought treatment because if you got a migraine, you 
were grounded from flying and lost your job.  She testified 
that after service, the first one she had was so severe that 
she went to the Air Force base emergency room and was given 
medication intravenously, after which she felt better.  She 
testified that the headaches became progressively more 
frequent such that prior to her neck surgery she was having 
three migraines a week that were so disabling that she was 
nonfunctional, but that was reduced considerably since the 
surgery.  At the hearing, the veteran also testified that she 
had been having severe problems with depression and sleeping, 
with her sleep problems alternating between being unable to 
sleep during the night to sleeping 14 or more hours per day.  
The veteran testified that her mental problems were similar 
to the way she felt during service, but while in the military 
she was reluctant to get much help because she was afraid her 
job assignment would be taken away from her.  

At a VA psychiatric examination in April 1999, the veteran 
dated her depression to her pregnancy with her third child in 
1989.  She said that the pregnancy changed her flying status 
and that she was accused of getting pregnant intentionally in 
order to get out of work.  She mentioned that she would go 
into mood swings, often cry, and be verbally abusive to her 
two children.  She stopped eating from nausea and slept 
poorly.  She felt that she slept excessively or not at all.  
She reported that she saw a counselor who thought she was 
suffering from manic depression but that a psychiatrist who 
also evaluated her thought that she had more transient 
anxiety and depression.  The veteran said that Ativan did not 
seem to work, but that when she was placed on Zoloft, she 
felt somewhat better.  The veteran reported that after the 
birth of her third child she felt that she was functioning 
fairly well, but that during the first year of retirement, 
her five-year-old child apparently broke something.  It was 
relatively insignificant, but the veteran broke down and 
cried and retreated to her bedroom.  A friend referred her to 
an Air Force psychiatrist who evaluated her and diagnosed a 
major depressive disorder, recurrent.  After examination, the 
April 1999 Axis I diagnosis was adjustment disorder with 
mixed anxiety and depressed mood.  

In his discussion, the examining psychologist said that the 
veteran experienced considerable stress during her military 
service, causing both anxious and depressed symptoms.  He 
said that these stressors appeared to be related to verbal 
harassment during her pregnancies as well as war stressors 
during her flight missions in the Persian Gulf.  He noted 
that upon retirement from service the veteran continued to 
experience depression adjusting to civilian life.  He said it 
was his impression that this latter depression was just a 
continuation of the earlier diagnosed depression in military 
service.  

At a VA neurology examination in April 1999, the physician 
noted the history of the veteran's service-connected cervical 
spine disability, which during service had included 
intermittent neck pain and burning and numbness in her arms.  
Her jobs in service had included flight engineer and crew 
chief, which involved carrying a toolbox weighing at least 50 
pounds on her right shoulder.  The veteran reported that in 
1995 or 1996 she developed headaches related to her neck pain 
and that prior to her neck surgery in April 1998, she was 
having headaches three to five days a week.  She said that 
currently she had a headache approximately once a month if 
she did not manage her pain.  She noticed that if she could 
keep her neck pain under control, she did not get progression 
into a migraine.  She reported that she was taking 
approximately 100 Parafon Forte a month and approximately 60 
Percocet a month because of neck pains.  She said that if the 
neck pain was untreated, it progressed in to an 
incapacitating migraine, accompanied by nausea and/or 
vomiting, photophobia and hyperacusis.  After examination, 
the assessment was that the veteran was status post C6 
corpectomy and Orion fusion with residuals disc disease at 
C5-C6 and C6-C7 causing cervical radiculopathy.  The 
physician said that it was not unusual for migraine to be 
triggered by cervical disc disease and that veteran's 
headaches were related to her neck pain in that the migraines 
came on if the neck pain was not controlled.  

VA outpatient records show that in December 2002, the veteran 
stated that the headaches she had before her cervical disc 
fusion had returned over the past month.  She described the 
headaches as a constant dull ache to a fiery sensation that 
started at the back of her left eye and radiated to the left 
side of the neck and sometimes to the top and both sides of 
the head.  She said that light and noise bothered her when 
she was having the headache and that Imitrex helped.  The 
assessment after examination was migraine headaches per 
history with cervical degenerative joint disease.  Because of 
the interaction with Celexa, which the veteran was taking for 
depression, the physician prescribed Imitrex only as needed.  

At a VA mental health clinic initial visit in March 2003, the 
veteran complained of depression and stated that she was well 
until 1992 when she developed symptoms of increased sleep, 
decreased appetite, lethargy, low energy and feelings of 
sadness with vague suicidal ideation.  She said that 
medication helped but that whenever she tried to come off or 
ran out of medication, she became depressed.  After 
examination, the Axis I diagnosis was recurrent major 
depression.  The physician said that his initial impression 
was of a patient with a 10-year history of depression that 
was well controlled on antidepressant medication.  The 
physician said that the veteran's disc disease with pain 
might exacerbate her depression, but she claimed that the 
depression was "okay" even then when she was on medication.  
The physician prescribed Citalopram.  

When seen at a VA neurology clinic in May 2003, the veteran 
complained of stiffness and limited range of motion of the 
neck with pain and tingling in the left shoulder blade and 
left hand.  Her complaints included left hand weakness and 
frontal headaches.  She said her neck pain had been getting 
progressively worse since November 2002, and that her more 
frequent headaches had started in the past six months, which 
followed an earlier history of having one such headache every 
six months.  After examination, the assessment was cervical 
radiculopathy causing pain and subjective weakness in the 
left upper extremity and headaches.  The differential 
diagnoses for the headaches were migraines, tension, and 
"rebound most likely".  

Law and regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  There must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Secondary service connection may be found where 
a service-connected disability aggravates another condition 
(i.e., there is an additional increment of disability of the 
other condition which is proximately due to or the result of 
a service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).

Service connection for disability due to undiagnosed 
illnesses may be granted in certain circumstances as 
prescribed in 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. 
§ 3.317 (2005).  Because the claims addressed here may be 
granted on direct and secondary bases, the Board will not set 
for the details of the statute and regulation pertaining to 
service connection for disabilities due to an undiagnosed 
illness.  




Analysis

Headaches

The record shows that service connection is in effect for 
postoperative residuals of a cervical corectomy and fusion 
due to cervical spondylosis, C5 - C7.  

On review of the entire evidence of record, the Board 
concludes that secondary service connection is warranted for 
headaches.  While the assessment when the veteran was seen at 
the VA neurology clinic in November 2003 included 
differential diagnoses of rebound and tension headaches as 
well as migraines, with the physician indicating that rebound 
was most likely, the preponderance of the post-service 
medical evidence is consistent with headaches that are 
migraine in nature.  At the August 1998 hearing, the veteran 
testified that her headaches had declined in frequency and 
intensity following surgery for her service-connected 
cervical spine disability, and at the April 1999 VA neurology 
examination she reported that if she could keep her neck pain 
under control, it did not progress into migraine symptoms.  
The physician specifically stated that that it was not 
unusual for migraine to be triggered by cervical disc disease 
and that veteran's headaches were related to her neck pain in 
that the migraines came on if the neck pain was not 
controlled.  The Board views this opinion to be of greater 
weight of probative value than the November 2003 assessment, 
which suggested rebound as the etiology of the veteran's 
headaches, because the April 1999 opinion was rendered in a 
report in which the examiner reviewed the history of the 
veteran's service-connected cervical spine disability.  Based 
on this opinion, and the consistency of the veteran's reports 
of her headache symptoms relative to her service-connected 
neck problems, the Board concludes that service connection 
for migraine headaches secondary to the veteran's service-
connected postoperative residuals of cervical corpectomy and 
fusion due to cervical spondylosis, C5 - C7, is warranted.  
38 C.F.R. § 3.310(a).

Depression and sleep problems

Review of the record shows that during service the veteran 
was seen in a mental health clinic in 1989 with complaints of 
poor sleep, nervousness and feeling overwhelmed.  The 
examiner described her mood as depressed, and the assessment 
was adjustment disorder with depressed and anxious mood.  
Months later, the discharge diagnosis reported in a 
termination summary was adjustment reaction, mixed emotional.  
The veteran's husband, father, and the superintendent of 
mental health services in an Air Force medical operations 
squadron have all reported that the veteran had mood swings, 
sleep problems and was depressed following her return from 
the Persian Gulf war, and post-service medical records show 
that since October 1995, the veteran has received continuing 
treatment for symptoms of depression.  The VA psychologist 
who examined the veteran in April 1999 observed that the 
veteran had stressors in service that appeared to be related 
to verbal harassment during her pregnancies in service as 
well as during her flight missions in the Persian Gulf.  He 
said that it was his opinion that the post-service depression 
was a continuation of the earlier diagnosed depression in 
service.  

While the record does not include a diagnosis of chronic 
adjustment disorder or depression in service, it does show 
that the veteran sought medical care for poor sleep, 
nervousness and depressed mood while on active duty.  Her 
statements and those of her husband, father and the 
superintendent of mental health services provide evidence of 
continuity of those symptoms in the last years of her Air 
Force service and continuing since then, and the medical 
records from 1995 onward show treatment with antidepressant 
medications.  The VA psychologist who examined the veteran in 
April 1999 diagnosed an adjustment disorder with mixed 
anxiety and depressed mood and related the veteran's post-
service depression to her in-service symptoms of depression.  
In the absence of any competent evidence to the contrary, the 
Board finds that the medical evidence established a nexus 
between the veteran's depression and her active service.  
Accordingly, service connection for depression is warranted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Shedden, supra; 
Hickson, supra.


ORDER

Secondary service connection for migraine headaches is 
granted.  

Service connection for depression is granted.  


REMAND

The remaining issues on appeal are:  entitlement to service 
connection for skin rash, other than solar urticaria, to 
include as due to an undiagnosed illness; service connection 
for lower abdominal condition and nausea, to include as due 
to an undiagnosed illness; and entitlement to service 
connection for fatigue, fever, and chills, to include as due 
to an undiagnosed illness.  

Review of the record shows that it does not include service 
department records such as a DD Form 214 or service personnel 
records showing the veteran's dates of active service and 
confirmation of her claimed service in Southwest Asia.  While 
the M&ROC has stated that it verified the veteran's service 
dates and dates of her service in the Persian Gulf Theater, 
the source such verification has not been documented in the 
claims file.  As application of presumptive provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to claims 
based on undiagnosed illness require active service by the 
veteran in the Southwest Asia theater of operations during 
the Persian Gulf War, documentation of such service should be 
made part of the record.  

In February 1996, the veteran filed a claim for service 
connection for a skin rash involving her upper arms, back, 
torso, and occasionally her face.  She reported that during 
service she had received treatment for it on multiple 
occasions between January 1987 and September 1994 and said 
that she had once been told that it was a reaction to the 
sun.  She stated, however, that it was present at the time of 
her claim and she had not been in the sun for many months.  
The veteran underwent a VA dermatology examination in March 
1996, at which time the physician said the diagnosis was 
unclear.  In May 1996, he and another physician arrived at a 
diagnosis of solar urticaria.  In a rating decision dated in 
June 1996, the M&ROC granted service connection for solar 
urticaria and assigned a noncompensable rating.  The veteran 
did not appeal that decision.  In September 1997, she filed 
an increased rating claim and requested that she be given an 
examination for Persian Gulf War undiagnosed illness.  
Thereafter, in a rating decision dated in February 1998, the 
M&ROC denied service connection for a skin rash due to 
undiagnosed illness because based on the March 1996 VA 
examination, the veteran's skin condition was diagnosed as 
solar urticaria and the condition therefore was determined to 
result from a known clinical diagnosis.  The veteran's 
disagreement with that decision led to her appeal for service 
connection for a skin disease other than her already service-
connected solar urticaria.  

At a VA Persian Gulf examination in January 2003, clinical 
evaluation of the veteran's skin s showed multiple large, 
erythematous, ringed lesions with minimal scaling on the 
upper arms, back, and chest.  The impression was questionable 
erythema multiformis.  

At a VA dermatology examination in January 2003, the day 
after the Persian Gulf examination, the veteran stated 
strongly that she did not agree with the diagnosis of solar 
urticaria because she does not go out in the sun and for 
years has regularly worn long-sleeved dresses and blouses.  
The physicians stated that findings showed redness and 
blotches typical of neurodermatitis.  Photographs taken at 
the examination show red blotches mainly on the veteran's 
chest and upper arms and show some red blotches on her upper 
back.  The clinical diagnosis was non-disabling recurrent 
neurodermatitis, upper arms and upper chest.  

In a rating decision dated in February 2003, the Waco RO 
continued the noncompensable rating for solar urticaria 
apparently on the basis that the diagnosis at the January 
2003 VA dermatology examination was recurrent 
neurodermatitis.  In a March 2003 letter with which it 
enclosed a statement of her appellate rights, the RO notified 
the veteran that it had determined that her service-connected 
solar urticaria had not changed.  The veteran did not file a 
notice of disagreement with that decision.  

In the February 2005 SSOC, which was forwarded to the veteran 
in March 2005, the Waco RO said, "the [January 2003 VA] 
examination showed a diagnosis of non-disabling recurrent 
neurodermatitis, upper arms and chest, which was described as 
the same type of rash as diagnosed as solar urticaria, 
erythematosus ringed lesions with minimal scaling."  The RO 
said that service connection has already been established for 
a skin condition, solar urticaria or neurodermatitis rated 
as 0 percent disabling.  The RO said the skin condition has 
been diagnosed and therefore cannot be considered on the 
basis of an undiagnosed illness.  

In a written brief presentation to the Board dated in August 
2005, the veteran's representative stated that the veteran 
contends that her current skin rash began in service.  The 
representative argued that whatever the cause, the veteran's 
current condition is worse and warrants a grant or increase 
in entitlement.  (As noted in the introduction to the 
decision above, a claim for an increased rating for service-
connected solar urticaria has been referred to the RO.)  The 
representative requested, in essence, that the veteran be 
scheduled for a skin examination to address the questions of 
etiology and current severity of any skin diseases that are 
currently present.  

The foregoing sequence of events raises questions that the 
Board believes should be resolved before it may properly 
adjudicate the claim that is before it on appeal, that is, 
entitlement to service connection for a skin disease (other 
than solar urticaria), to include as due to an undiagnosed 
illness.  In this regard, in its February 2005 SSOC the RO 
indicated that it regarded the neurodermatitis diagnosis in 
January 2003 as the same disability as has been previously 
diagnosed as solar urticaria and said there was no other skin 
condition.  It does not, however, appear that the RO 
considered this to be the case in its February 2003 rating 
decision in which it continued the noncompensable rating for 
solar urticaria.  Further, the veteran's representative is 
requesting another dermatology examination contending that 
the veteran's skin disability has become worse.  The 
physician who conducted the January 2003 VA dermatology 
examination did not state explicitly that the neurodermatitis 
he identified is the same condition as the previously 
diagnosed solar urticaria and if so, the percentage of the 
entire body affected, the percentage of the exposed affected, 
and the type and duration of treatment required during the 
previous 12-month period.  Further, if the neurodermatitis 
identified at the January 2003 VA dermatology examination is 
a different skin disorder than the previously diagnosed solar 
urticaria, an opinion as to its etiology, including whether 
it is related to the veteran's active service, would 
facilitate the Board's decision on the service connection 
claim before it.  

As it must be determined whether there is any skin condition 
other than solar urticaria for which service connection may 
be granted, the Board will request that another VA 
dermatology examination be conducted while the veteran's skin 
disability is active and an opinion be obtained concerning 
diagnosis, severity, and etiology.  

The veteran is also seeking service connection for lower 
abdominal condition and nausea, to include as due to an 
undiagnosed illness.  VA outpatient records show that when 
the veteran was seen at a gastrointestinal clinic in April 
2003 for evaluation of chronic diarrhea, she reported that 
her diarrhea, which had been off and on, began in early 1990.  
The assessment was chronic diarrhea for more than 10 years 
with concern for irritable bowel syndrome versus mild 
irritable bowel disease versus microscopic colitis and less 
likely infectious cause.  The plan was to have the veteran 
collect stool samples for various studies and to proceed with 
further work-up depending on those results.  The veteran was 
to try Imodium for relief and possible fiber.  Although it 
was noted in a May 2003 neurology clinic note that Imodium 
seemed to be helping the veteran's chronic diarrhea, the 
claims file does not include any information as to the 
results of the planned studies.  Such information would 
facilitate the Board's decision on this issue.  Also, it is 
the opinion of the Board that the veteran should be provided 
a VA examination with an opinion as to the etiology of any 
chronic lower abdominal condition with nausea based on review 
of the entire evidence, including the veteran's service 
medical records.  

The remaining issue on appeal is entitlement to service 
connection for fatigue, fever, and chills, to include as due 
to an undiagnosed illness.  On review of the record, the 
Board finds no VA examination, including the January 2003 VA 
Persian Gulf examination, at which such complaints were 
addressed by the examiner.  The Board will therefore remand 
this issue for an examination and opinion that includes 
consideration of the entire evidence, including the veteran's 
service medical records.  
In view of the foregoing, this case is REMANDED for the 
following actions:  

1.  The AMC should contact the service 
department and obtain documentation of 
the veteran's dates of active service and 
dates of her service in the Southwest 
Asia theater of operations during the 
Persian Gulf War.  

2.  The AMC should contact the veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which she has 
received treatment or evaluation for her 
claimed skin rash, lower abdominal 
condition and nausea, and/or fatigue, 
fever, and chills, at any time since 
service.  With any necessary 
authorization from the veteran, the AMC 
should obtain and associate with the 
claims file medical records identified by 
the veteran.  In any event, the AMC 
should obtain any laboratory reports for 
the veteran from the VA Medical Center 
(VAMC) in Dallas, Texas, dated subsequent 
to April 29, 2003, and any outpatient 
records or hospital summaries from that 
facility dated from July 2003 to August 
2004.  The AMC should also obtain all VA 
outpatient records and any hospital 
summaries for the veteran from the VAMC 
in Wilmington, Delaware, dated from 
January 2004 to the present.  

The AMC should request that the veteran 
submit any evidence in her possession 
that pertains to her claims of 
entitlement to service connection for 
skin rash other than solar urticaria, 
lower abdominal condition and nausea, and 
fatigue, fever, and chills, all to 
include as due to an undiagnosed illness.  

3.  Thereafter, the AMC should arrange 
for a VA dermatology examination for the 
veteran.  An attempt should be made to 
schedule the examination while the 
veteran's skin disease is active.  The 
examiner should describe any current skin 
disorder and state the percentage of the 
entire body affected, the percentage of 
exposed areas affected, and the type of 
therapy required during the past 12-month 
period.  The examiner should state 
whether any current skin disorder is the 
same as the disorder diagnosed as solar 
urticaria by VA in May 1996.  The 
examiner should also state whether the 
neurodermatitis identified at the January 
2003 VA dermatology examination is the 
same as the disorder diagnosed as solar 
urticaria by VA in May 1996.  If any 
other skin disorder is present, the 
examiner should provide a diagnosis, if 
possible, and provide an opinion as to 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
skin disorder had its onset in service or 
is causally related to any incident of 
service.  If there is present a skin rash 
or skin disorder for which a diagnosis 
cannot be provided, the examiner should 
so state and provide an opinion as to 
whetter it is at least as likely as not 
(50 percent or more likelihood) that the 
skin rash or skin disorder is a 
manifestation of an undiagnosed illness 
or a medically unexplained multi-system 
illness.  

The claims file should be provided to the 
examiner and that it was reviewed should 
be noted specifically in the examination 
report.  Any opinion expressed must be 
accompanied by a rationale.  If the 
examiner finds it impossible to provide 
the requested opinions without resort to 
pure speculation, he or she should so 
indicate.

4.  The AMC should also arrange for VA 
examination of the veteran to determine 
the nature and severity of any lower 
abdominal condition and nausea and any 
fatigue, fever, and chills.  All 
indicated tests should be performed.  
Following a review of all the relevant 
medical evidence in the claims file, 
obtaining a pertinent history, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner should 
determine whether any current lower 
abdominal condition exists.  If so, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current lower abdominal condition with 
nausea is related to the veteran's 
service or any incident of service and 
whether the claimed symptoms are a 
manifestation of an undiagnosed illness 
or a medically unexplained multi-system 
illness.  

The examiner should also determine 
whether any condition manifested by 
fatigue, fever, and chills exists.  If 
so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that the condition is related 
to the veteran's service or any incident 
of service and whether the claimed 
symptoms are a manifestation of an 
undiagnosed illness or a medically 
unexplained multi-system illness.  

The claims file should be made available 
to the examiner and that it was reviewed 
should be noted specifically in the 
examination report.  Any opinion 
expressed must be accompanied by a 
rationale.  If the examiner finds it 
impossible to provide the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.

5.  Then, after completion of any 
additional development warranted by the 
state of the record, the AMC should 
readjudicate the issues of:  entitlement 
to service connection for skin rash other 
than urticaria, to include as due to an 
undiagnosed illness; entitlement to 
service connection for lower abdominal 
condition and nausea, to include as due 
to an undiagnosed illness; and 
entitlement to service connection for 
fatigue, fever, and chills, to include as 
due to an undiagnosed illness.  If any 
part of this decision is adverse to the 
veteran, she and her representative 
should be provided an SSOC and a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by VA.  By this action, the 
Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


